Citation Nr: 1545280	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by lower abdominal pain. 

4.  Entitlement to service connection for a disability manifested by lower abdominal pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1979, and from September 1980 to September 2000.

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By this rating action, the RO, in part, determined that new and material evidence had not been received to reopen previously denied claims for service connection for sleep apnea and a disability manifested by lower abdominal pain.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal resides with the RO in Atlanta, Georgia. 

In June 2015, the Veteran testified before the undersigned at a videoconference hearing conducted via the Atlanta, Georgia RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System file.  

In the decision below, the Board will reopen the previously denied claims for service connection for sleep apnea and lower abdominal pain.  The underlying claims for service connection for these disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  By an unappealed July 2004 rating decision, the RO denied service connection for sleep apnea and a disability manifested by lower abdominal pain; the Veteran did not file a timely notice of disagreement regarding this decision, and no new and material evidence was submitted to VA within the applicable appeal period. 

2.  Evidence received since the final July 2004 rating action relates to unestablished facts necessary to substantiate the claims for service connection for sleep apnea and a disability manifested by lower abdominal pain and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, wherein the RO denied service connection for sleep apnea and a disability manifested by lower abdominal pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the July 2004 rating action, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  New and material evidence has been received since the July 2004 rating action, and the claim for service connection for a disability manifested by lower abdominal pain is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3. 3.326(a).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

In the decision below, the Board is granting the Veteran's petition to reopen his previously denied claims for service connection for sleep apnea and disability manifested by lower abdominal pain.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to these claims, such error was harmless and need not be further considered.  The question of whether VA met with its duty to notify and assist on the underlying claims for service connection for sleep apnea and a disability manifested by lower abdominal pain will be addressed in a future decision.  

The Veteran seeks to reopen previously denied claims for service connection for sleep apnea and a disability manifested by lower abdominal pain.

By a July 2004 rating action, the RO denied service connection for sleep apnea and a disability manifested by lower abdominal pain.  The RO determined that there was no evidence of any in-service treatment for sleeping or abdominal problems or post-service evidence relating a sleep disorder and disability manifested by lower abdominal pain to a period of military service.  The Veteran did not appeal the July 2004 rating action, nor did she submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the July 2004 rating decision became final one year later (July 2005).

The Board finds that new and material evidence has been received and the claims for service connection for sleep apnea and a disability manifested by lower abdominal pain are reopened.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade Shinseki, 24 Vet. App. 11 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebutted when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence received since the final July 2004 rating decision includes, in part, lay statements and testimony before the undersigned in June 2015.  This evidence is new as it was not of record at the time of the final July 2004 rating action.  It is also material because it relates to unestablished facts necessary to substantiate the underlying claims for service connection for sleep apnea and a disability manifested by lower abdominal pain, namely evidence that her sleeping problems and lower abdominal pain had their onset during military service.  On review, the Board finds this evidence to be new and material.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claims for service connection for sleep apnea and a disability manifested by lower abdominal pain are reopened. 


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is granted, to this extent only.

New and material evidence having been received, the claim for service connection for a disability manifested by lower abdominal pain is granted, to this extent only.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claims for service connection for sleep apnea and disability manifested by lower abdominal pain; specifically, to schedule the Veteran for VA examinations to determine the onset of any sleep disorder, to include sleep apnea, and disability manifested by lower abdominal pain.

The Veteran seeks service connection for sleep apnea and a disability manifested by lower abdominal pain.  She contends that these disabilities had their onset during military service and that they have continued since that time.  (Transcript (T.) at pages (pgs.) 4, 17)). 

The Veteran's service treatment records include, in part, an August 1991 Report of Medical History.  In that report, the Veteran indicated that she had had frequent trouble sleeping.  She denied having had stomach trouble.  On an August 1991 Southwest Demobilization/Redeployment Medical Evaluation, the Veteran indicated that she had had stomach trouble.  She denied having had any trouble sleeping.  In May 1993, the Veteran complained of having pain that felt like something was pulling at the bottom of her stomach and frequent trouble sleeping due to a lot of personal problems.  An October 1996 periodic examination reflects that the Veteran's abdomen was found to have been "abnormal."  She was noted to have had mild epigastric tenderness.  The examining clinician entered an assessment of questionable gastritis.  On an accompanying Report of Medical History, the Veteran indicated that she had had abdominal trouble.  She denied having any trouble sleeping.  The examining clinician noted that the Veteran had had epigastric abdominal pain secondary to stress/caffeine.  In October 1999, the Veteran complained of pain in her lower abdominal region on the right side.  An assessment of right inguinal sprain was entered.  In April 2000, the Veteran complained of left lower abdominal/pelvic pain for the previous week.  An assessment of probable constipation was entered.  In June 2000, the Veteran was noted to have had wakefulness during the night.  A June 2000 retirement examination reflects that the Veteran's abdomen was normal.  In February 2001, the Veteran was diagnosed as having costochondritis from a lack of sleep.  

In view of the Veteran's credible testimony that she has had sleeping problems and lower abdominal pain since military service and the in-service clinical findings relating to wakefulness/frequent trouble sleeping and complaints of lower abdominal pain related to a variety of causes, such as right inguinal sprain, questionable gastritis, and probable constipation, the Board finds that she should be scheduled for VA examinations by appropriate clinicians to determine the onset and etiology of any sleep disorder, such as sleep apnea, and disability manifested by low back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the presence, nature and likely etiology of any currently present sleep disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the Veteran's electronic record, in conjunction with the examination, giving particular attention to service treatment records, lay assertions and testimony, and the pertinent VA and private post-service medical evidence.  The examiner should indicate in the examination report that a review of the entire record was completed. 
   
Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed sleep disorder is etiologically related to, or had its onset during military service, including the Veteran's credible testimony of having had sleeping problems since service discharge. 
   
The examiner is hereby advised that service treatment records coincident to military service reflect that the Veteran complained of frequent trouble sleeping; was found to have "wakefulness" during the night and costochondritis from a lack of sleep. 
   
The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, including service treatment records, and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.
   
2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any currently present disability manifested by lower abdominal pain.  The examiner should obtain a complete, pertinent history from the Veteran and review the Veteran's electronic record, in conjunction with the examination, giving particular attention to service treatment records, lay assertions and testimony, and the pertinent VA and private post-service medical evidence.  The examiner should indicate in the examination report that a review of the entire record was completed. 
   
Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed disorder manifested by lower abdominal pain is etiologically related to, or had its onset during military service, including the Veteran's credible testimony of having had lower abdominal pain since service discharge. 
   
The examiner is hereby advised that service treatment records coincident to military service reflect that the Veteran complained of abdominal/ pelvic pain associated with questionable gastritis; right inguinal sprain; and, probable constipation. 
   
The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, including service treatment records, and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.
   
3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims for service connection for sleep apnea and disability manifested by lower stomach pain readjudicated. 
   
If any benefit sought on appeal is denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


